DETAILED ACTION
1.	Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-39, 41-42 are pending in the instant application. 
Applicant's election without traverse of group II, claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 where in Z is C in the reply filed on 02/10/2022 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 in part wherein Z is C are examined. Claims 39, 41-42 and the remaining subject matter of claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are withdrawn per 37 CFR 1.142(b). 
2.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Muci et al., US 8227603.  Muci et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    321
    694
    media_image1.png
    Greyscale

, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Muci et al.
3.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Balakirev,et al., WO 2008068392.  Balakirev, et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image2.png
    279
    656
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    295
    644
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    83
    660
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    226
    374
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    397
    676
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    523
    595
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    280
    642
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    91
    669
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    570
    674
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    304
    640
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    65
    668
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    890
    649
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    55
    688
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    544
    646
    media_image15.png
    Greyscale
,

    PNG
    media_image16.png
    271
    706
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    249
    708
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    622
    565
    media_image18.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Balakirev,et al.
4.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burchak,et al., Journal of the American Chemical Society (2011), 133(26), 10058-10061.  Burchak et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image19.png
    64
    630
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    222
    332
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    603
    704
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    363
    677
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    532
    656
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    309
    674
    media_image24.png
    Greyscale
,

    PNG
    media_image25.png
    304
    727
    media_image25.png
    Greyscale
,

    PNG
    media_image26.png
    544
    699
    media_image26.png
    Greyscale
,

    PNG
    media_image27.png
    288
    695
    media_image27.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Burchak et al.
5.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reutlinger,et al., Molecular Informatics (2013), 32(2), 133-138.  Reutlinger et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image28.png
    645
    668
    media_image28.png
    Greyscale
,

    PNG
    media_image29.png
    300
    681
    media_image29.png
    Greyscale

, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Reutlinger et al.
6.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reutlinger et al., Angewandte Chemie, International Edition (2014), 53(2), 582-585.  Reutlinger et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image30.png
    375
    658
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    591
    660
    media_image31.png
    Greyscale

, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Reutlinger et al.
7.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Furuta, et al., WO 2014021383.  Furuta,et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image32.png
    599
    665
    media_image32.png
    Greyscale

, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Furuta, et al.
8.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mitchell, et al., WO 2015143652.  Mitchell,et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image33.png
    295
    637
    media_image33.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Mitchell et al.
9.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al., US 20030144518.  Chen,et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image34.png
    633
    660
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    854
    711
    media_image35.png
    Greyscale
,

    PNG
    media_image36.png
    309
    654
    media_image36.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Chen et al.
10.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maguire et al., US 6699873.  Maguire,et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image37.png
    244
    657
    media_image37.png
    Greyscale

, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Maguire et al.
11.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cullmann et al., US 20040058938.  Cullmann,et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image38.png
    536
    649
    media_image38.png
    Greyscale
,

    PNG
    media_image39.png
    63
    644
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    801
    659
    media_image40.png
    Greyscale
,

    PNG
    media_image41.png
    826
    721
    media_image41.png
    Greyscale
,

    PNG
    media_image42.png
    871
    691
    media_image42.png
    Greyscale
,

    PNG
    media_image43.png
    791
    733
    media_image43.png
    Greyscale
,

    PNG
    media_image44.png
    556
    743
    media_image44.png
    Greyscale
,

    PNG
    media_image45.png
    509
    671
    media_image45.png
    Greyscale
,

    PNG
    media_image46.png
    236
    696
    media_image46.png
    Greyscale
,

    PNG
    media_image47.png
    499
    670
    media_image47.png
    Greyscale
,

    PNG
    media_image48.png
    767
    757
    media_image48.png
    Greyscale
,

    PNG
    media_image49.png
    904
    661
    media_image49.png
    Greyscale

which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Cullmann et al.
12.   Claims 1, 6, 8-10, 12-13, 15-17, 21, 23-25, 28-29, 32, 34-38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sundermann et al., US 20040023972.  Sundermann et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image50.png
    281
    684
    media_image50.png
    Greyscale


    PNG
    media_image51.png
    683
    688
    media_image51.png
    Greyscale
,

    PNG
    media_image52.png
    952
    664
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    991
    648
    media_image53.png
    Greyscale
,

    PNG
    media_image54.png
    312
    632
    media_image54.png
    Greyscale
,

    PNG
    media_image55.png
    474
    675
    media_image55.png
    Greyscale
,

    PNG
    media_image56.png
    462
    711
    media_image56.png
    Greyscale
,

    PNG
    media_image57.png
    528
    691
    media_image57.png
    Greyscale
,

    PNG
    media_image58.png
    545
    750
    media_image58.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Sundermann et al.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public 
/NILOOFAR RAHMANI/ 
02/16/2022